Title: From Thomas Jefferson to Benjamin Harrison, 11 November 1783
From: Jefferson, Thomas
To: Harrison, Benjamin


        
          Sir
          Philadelphia Nov. 11. 1783.
        
        Your Excellency’s letter of the 25th. Ult. on the determination of Congress as to their future residence has been duly received. You would doubtless soon after have heard of their subsequent determination on the same subject. As all this had taken place before my arrival I can give you an account only from the information of others. Congress, it seems, thought it best to generalize their first determination by putting questions on the several rivers  on which it had been proposed that they should fix their residence. Hudson’s river, the Delaware and Patowmac were accordingly offered to the vote. The first obtained scarcely any voices; the Delaware obtained seven. This of course put Patowmac out of the way: and the Delaware being once determined on there was scarcely any difference of opinion as to the particular spot. The falls met the approbation of all the states present except Pennsylvania, which was for Germantown, and Delaware which was for Wilmington. As to the latter it appeared that she had been induced to vote for the Delaware on the single idea of getting Congress to Wilmington, and that being disappointed in this, they would not wish them on that river at all, but would prefer Georgetown or any other place. This being discovered, the southern delegates at a subsequent day brought on a reconsideration of the question, and obtained a determination that Congress should set one half their time at Georgetown and that till accomodations should be provided there, Annapolis should be substituted in it’s place. This was considered by some as a compromise; by others as only unhinging the first determination and leaving the whole matter open for discussion at some future day. It was in fact a rally, and making a drawn battle of what had at first appeared to be decided against us. What will be it’s final decision can only be conjectured. I take the following to be the disposition of the several states.
        The four Eastern states are for any place in preference to Philadelphia. The more Northern it is however the more agreeable to them.
        New York, and New Jersey are for the falls of Delaware.
        Pennsylvania is for Germantown first, and next for the falls of Delaware. It is to be noted that Philadelphia had no attention as a permanent seat.
        Delaware is for Wilmington: but for Georgetown in preference to the falls of Delaware or any other situation which would attract the trade of their river.
        Maryland is for Annapolis, and to the smallest hope for this will sacrifice a certainty for Georgetown.
        Virginia. Every place Southward of Patowmac being disregarded by the states as every place North of the Delaware was it would be useless to consider her interests as to more Southern positions. The falls of Patowmac will probably therefore unite the wishes of the whole state. If this fails, Annapolis and the falls of Delaware are then the Candidates. Were the convenience of the  Delegates alone to be considered, or the general convenience to government in their transaction of business with Congress, Annapolis would be preferred without hesitation. But those who respect commercial advantages more than the convenience of individuals will probably think that every position on the bay of Chesapeak or any of it’s waters is to be dreaded by Virginia as it may attract the trade of that bay and make us with respect to Maryland what Delaware state is to Pennsylvania. Considering the residence of Congress therefore as it may influence trade, if we cannot obtain it on the Patowmac it seems to be our interest to bring it past all the waters of Chesapeak bay.
        The three Southern states are for the most Southern situation.
        It should be noted that N. Hampshire and Georgia were absent on the decisions of these questions, but considering their interests would be directly opposite, it was thought their joint presence or absence would not change the result. From the preceding state of the views of the several members of our union your Excellency will be enabled to judge what will be the probable determination on any future revision of the present plan; the establishment of new states will be friendly or adverse to Georgetown according to their situation. If a state be first laid off on the lakes it will add a vote to the Northern scale, if on the Ohio it will add one to the Southern. I had the happiness of seeing Genl. Washington the other day after an interval of 7. years. He has more health in his countenance than I ever saw in it before. Among other political conversations he entered earnestly into one respecting the Western cession of Virginia, and the late vote of Congress accepting it. He thinks the conditions annexed by Virginia and not acceded to by Congress altogether unimportant, at least much less important than the consequences which would result from the state’s adhering to these conditions. He thinks that a friendly and immediate settling of the matter can alone give us that political happiness and quiet which we must all wish for: and that besides other disagreeable consequences the land will be lost to both as a source of revenue by the settlement of adventurers on it who will not pay anything. It is now become evident that the nine states North of Patowmac have made up their minds on these questions and will act together.
        I have the honour to be with very great respect your Excellency’s most obedt. & most humble servt,
        
          Th: Jefferson
        
      